DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The claim contains terminal punctuation (i.e., a period) in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, 5-6 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In each claim, the limitations following the phrase will be considered optional and therefore not required for the prior art to read on the claims.
extremely water-scarce farmland" in claim 1 is a relative term which renders the claim indefinite.  The term "extremely water-scarce farmland" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 4, 7, 9 and 10 are rejected as depending from a rejected base claim.
Claim 5 recites the limitation "the water tank" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is considered vague and indefinite because it is unclear if the water distribution pipes recited in lines 3-4 are the same pipes recited in line 2 or different pipes.  For examination purposes, the claim will be considered to recite in lines 3-4 “…the water distribution pipes….”
Claim 6 recites the limitation "the sandwich wall" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the claims will considered to recite “[[the]]a sandwich wall….” 
Claims 6 and 7 recite the limitation "the water collection pipe…."   There is insufficient antecedent basis for this limitation in the claims. For examination purposes, the claim will be considered to recite “…the water collection pipes…” in each instance in accordance with line 3 of claim 6.
Claim 7 recites the limitation "the operation of the constructed wetland in winter…."   There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]] operation of the constructed wetland in winter…."

Claim 8 recites the limitation "the wall…" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the culture solution…" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will considered to recite "[[the]]a culture solution…."   
The term "high content of heavy metal" in claim 9 is a relative term which renders the claim indefinite.  The term "high content of heavy metal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any culture solution containing heavy metals will be considered to read on the claim.
The term "low temperature" in claim 9 is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any temperature will be considered to read on the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (CN 106111062).
Per claim 1, Shen et al. teach a system for controlling heavy metals, wherein the system includes a constructed wetland ([0011]), in which several layers of fillers ([0043, 0054]) are laid, so that water is allowed to flow through each layer of the filler to remove heavy metals ([0004]). 
Per claim 10, Shen et al. teach a method for preventing and controlling heavy metals, by using the system according to claim 1 ([0011, 0043, 0054]).
Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2012/0223029).
Per claim 1, Smith et al. teach a system for controlling heavy metals, wherein the system includes a constructed wetland (10; [0041]), in which several layers of fillers (40, 42, 44, 46) are laid, so that water is allowed to flow through each layer of the filler to remove heavy metals ([0034]). 
.
Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the system further including elements having the positioning and operation as recited in claims 2-9.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
04/05/21